United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2349
Issued: May 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2008 appellant timely appealed the July 30, 2008 merit decision of the
Office of Workers’ Compensation Programs, which found that she received an overpayment of
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment of $5,373.80 for the
period August 21, 2007 through March 15, 2008; and (2) whether appellant was at fault in
creating the overpayment, and therefore, not entitled to waiver.
FACTUAL HISTORY
Appellant, a 50-year-old transportation security screener, has an accepted occupational
disease claim for lumbar subluxation and aggravation of lumbar spinal stenosis, which arose on
or about June 1, 2004. She stopped work in June 2006 and the Office placed her on the periodic

compensation rolls effective October 29, 2006. Appellant underwent lumbar spinal fusion on
February 22, 2007, which the Office authorized. On August 21, 2007 she returned to work in a
part-time, limited-duty capacity. Following appellant’s return to work, she regularly submitted
CA-7 forms (claims for compensation) for intermittent wage loss.1 However, the Office did not
pay her based on the CA-7s she submitted. Instead, appellant remained on the periodic
compensation rolls and continued to receive wage-loss compensation for temporary total
disability. After approximately seven months, the Office realized the mistake and removed her
from the periodic compensation rolls retroactive to August 21, 2007.
On June 4, 2008 the Office issued a preliminary determination that appellant received an
overpayment of $5,373.80 for the period August 21, 2007 through March 15, 2008.2 It explained
that the overpayment occurred because appellant continued to receive wage-loss compensation
for total disability following her August 21, 2007 return to part-time work. The Office found
that appellant was at fault in creating the overpayment because she should have been aware she
was not entitled to receive compensation for total disability upon returning to work.
On July 1, 2008 appellant requested that the Office make a final decision based on the
written evidence. She also submitted an overpayment recovery questionnaire. Appellant
reported monthly earnings of $1,800.00 and monthly expenses of $2,075.70. Additionally, she
reported no assets other than a checking account balance of $100.00. As to the issue of fault,
appellant indicated that it was her understanding that the monies she had received from the
Office represented “just a portion of [her] pay.” When she “return[ed] to work and continued to
receive the same pay from the [Office],” she thought the Office was “just making up the
percentage [they had] held back.” Appellant claimed she did not realize she was being overpaid.
The Office issued a final overpayment decision on July 30, 2008. It found that appellant
received an overpayment of $5,373.80 because she was compensated for temporary total
disability when in fact she was only out of work part time. As to the issue of fault, the Office
found that appellant knew or should have know she was receiving compensation for total
disability, to which she was not entitled.
LEGAL PRECEDENT -- ISSUE 1
If an employee returns to work and has earnings, she is not entitled to receipt of
temporary total disability benefits and actual earnings for the same time period.3

1

Appellant was restricted to performing sedentary work five hours per day, five days per week. She was also
required to attend physical therapy. Appellant’s CA-7s routinely included lost time for three hours a day due to her
limited-duty status plus whatever additional time she spent attending physical therapy. On November 12, 2007 her
work week was reduced to 20 hours. Appellant’s physician advised that she should work two days, five hours each
day, then take one day off, followed by another two days of work.
2

Based on the numerous CA-7s appellant submitted, the Office found that she was entitled to 606.5 hours of
wage-loss compensation during the period August 27, 2007 through March 14, 2008. This amounted to $6,278.55.
However, appellant had received $11,652.35.
3

20 C.F.R. § 10.403(a), (c) (2008); Daniel Renard, 51 ECAB 466, 469 (2000).

2

ANALYSIS -- ISSUE 1
The overpayment arose when appellant returned to work in a part-time, limited-duty
capacity on August 21, 2007, and the Office continued to pay her for temporary total disability
through March 15, 2008. During this timeframe appellant worked approximately 20 hours per
week. The Office paid appellant total disability in the amount of $11,652.35 during the period
August 21, 2007 through March 15, 2008. Based on her CA-7s, appellant was only entitled to
compensation for 606.5 hours of lost wages, totaling $6,278.55. The difference represents an
overpayment of $5,373.80. Appellant is not entitled to both her earned part-time wages and
wage-loss compensation for total disability for the same period. Consequently, the Board finds
that she received an overpayment of $5,373.80 for the period August 21, 2007 through
March 15, 2008.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment if the individual to whom it was made
was not at fault in accepting or creating the overpayment.4 Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper.5 A recipient will be found to be at fault with respect to
creating an overpayment if the individual “[a]ccepted a payment which he or she knew or should
have known to be incorrect.”6
ANALYSIS -- ISSUE 2
Appellant accepted a payment she knew or should have known to be incorrect. In her
July 1, 2008 letter to the Office, she acknowledged that she received the same amount of wageloss compensation when she was not working as she did after she returned to work in
August 2007. Appellant purportedly believed she had previously been underpaid and the Office
was “just making up the percentage [they had] held back.” In November 2006, the Office
advised her that she was being placed on the periodic compensation rolls effective
October 29, 2006. The notification clearly outlined how appellant’s benefits were calculated.
Appellant regularly received benefits for the next 16 months, apparently without objection as to
the amounts disbursed. Under the circumstances, her July 1, 2008 explanation that she believed
she was somehow entitled to approximately seven months worth of make-up benefits is
implausible. The Board, therefore, agrees with the Office’s finding that appellant was at fault in
creating the overpayment of benefits. Appellant knew or should have known she was not
entitled to receive the same amount of monthly benefits regardless of her part-time work status.
Because she was at fault, she is not eligible for a waiver of recovery of the overpayment.

4

20 C.F.R. § 10.433(a).

5

Id.

6

20 C.F.R. § 10.433(a)(3).

3

CONCLUSION
The Board finds that appellant received an overpayment of $5,373.80 for the period
August 21, 2007 through March 15, 2008. The Board further finds that appellant was at fault in
creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

